Exhibit 99.2 AUTODESK, INC. (ADSK) FISCAL FIRST QUARTER 2 May 19, 2011 PREPARED REMARKS Autodesk is posting a copy of these prepared remarks and its press release to its investor Website.These prepared remarks are offered to provide shareholders and analysts with additional time and detail for analyzing our results in advance of our quarterly conference call. As previously scheduled, the conference call will begin today, May 19, 2011 at 2:00 pm PDT (5:00 pm EDT) and will include only brief comments followed by questions and answers. These prepared remarks will not be read on the call. To access the live broadcast of the question and answer session, please visit the Investor Relations section of Autodesk’s Website at www.autodesk.com/investor.A complete reconciliation between GAAP and non-GAAP results is provided in the tables following these prepared remarks. First Quarter Fiscal 2012 Overview Our first quarter results reflect increased demand for Autodesk solutions around the world as all geographies and business segments posted year-over-year growth.In addition to 11 percent revenue growth, we experienced solid year-over year growth in several other key areas including revenue from commercial new licenses, operating margin, and deferred revenue.The combination of solid revenue growth and continued focus on cost controls resulted in a strong improvement in profitability. ● Revenue was $528 million, an increase of 11 percent, compared to the first quarter last year and flat compared to the fourth quarter of fiscal 2011. ● GAAP operating margin was 15 percent, compared to 11 percent in the first quarter last year and 14 percent in the fourth quarter of fiscal 2011. ● Non-GAAP operating margin was 23 percent, compared to 20 percent in the first quarter last year and 20 percent in the fourth quarter of fiscal 2011. ● On a GAAP basis, diluted earnings per share were $0.29, compared to diluted earnings per share of $0.16 in the first quarter last year and diluted earnings per share of $0.26 in the fourth quarter of fiscal 2011. 1 ● On a non-GAAP basis, diluted earnings per share were $0.40, compared to non-GAAP diluted earnings per share of $0.29 in the first quarter last year and non-GAAP diluted earnings per share of $0.35 in the fourth quarter of fiscal 2011. ● Cash flow from operating activities was $128 million, compared to $139 million in the first quarter last year, and $176 million in the fourth quarter of fiscal 2011. Revenue Analysis (in millions) 1Q 2011 2Q 2011 3Q 2011 4Q 2011 1Q 2012 Total net revenue $ License and other revenue $ Maintenance revenue $ Total net revenue for the first quarter was $528 million as reported, an increase of 11 percent compared to $475 million in the first quarter last year.Revenue in the first quarter last year included a one-time benefit of approximately $15 million related to a promotion. Total net revenue for the first quarter was flat sequentially.On a constant currency basis, revenue for the first quarter increased 11 percent compared to the first quarter last year, and was flat sequentially. License and other revenue was $323 million, an increase of 15 percent compared to the first quarter last year, and a decrease of 2 percent sequentially. Revenue from commercial new licenses increased 23 percent compared to the first quarter last year, and 6 percent sequentially. Maintenance revenue was a record high $205 million, an increase of 5 percent compared to the first quarter last year, and 4 percent sequentially. Maintenance billings increased 7 percent compared to the first quarter last year, and decreased 8 percent sequentially.Maintenance billings in the first quarter last year benefited from the one-time promotion noted above.The sequential decrease is primarily due to typical seasonality. 2 Maintenance renewal and attach rates improved both year-over-year and sequentially and are now at or above pre-recession levels. Revenue by Geography Revenue by Geography (in millions) 1Q 2011 2Q 2011 3Q 2011 4Q 2011 1Q 2012 EMEA $ Americas $ Asia Pacific $ Emerging Economies $
